Case 1:20-cv-24306-RNS Document 11 Entered on FLSD Docket 10/28/2020 Page 1 of 5




                             United States District Court
                                       for the
                             Southern District of Florida

  Wilmington Savings Fund Society,        )
  Plaintiff,                              )
                                          )
                                            Civil Action No. 20-24306-Civ-Scola
  v.                                      )
                                          )
  Rigoberto Diaz, Defendant.              )
                                        Order
        This matter is before the Court upon the Plaintiff’s motion for remand and
 for attorney’s fees and costs. (ECF No. 6.) For reasons stated below, the Court
 grants the Plaintiff’s motion to remand (ECF No. 6). Consistent with this decision
 and in light of the Defendant’s clear abuse of the removal process, it is ordered
 and adjudged that the Defendant may not remove this matter to federal court
 without first seeking leave of this Court and receiving express permission to do so.
 Any attempts to file a notice of removal without first receiving this Court’s
 permission shall be without effect.
        The Court reserves jurisdiction to determine whether the Plaintiff is entitled
 to recover certain attorney’s fees and costs. The Court refers the Plaintiff’s motion
 for attorney’s fees and costs (ECF No. 6) to United States Magistrate Judge
 Jonathan Goodman for a report and recommendations, consistent with 28 U.S.C.
 § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of the Local
 Magistrate Judge Rules.

   I.   Background
         The Plaintiff and the Defendant are parties to a residential foreclosure which
 was filed in state court on December 13, 2017. (ECF No. 6, at 1.) The Defendant
 was served on January 11, 2018, default was entered against him on September
 4, 2018, and on October 3, 2018, the state court entered a final judgment of
 foreclosure against the Defendant. (ECF No. 6, at 1.) Thereafter, a foreclosure sale
 was scheduled for November 11, 2018. (ECF No. 6, at 1.)
         On November 1, 2018, the Defendant filed a voluntary petition for
 bankruptcy, and as a result, the previously scheduled foreclosure sale was
 cancelled. (ECF No. 6, at 2.) The Defendant’s bankruptcy petition was
 subsequently dismissed with prejudice after the Defendant failed to comply with
 filing requirements. (ECF No. 6, at 2.)
         The foreclosure sale was then re-set for March 13, 2019, but on March 12,
 2019, another party, Rosalba Diaz, filed a voluntary petition for bankruptcy which
Case 1:20-cv-24306-RNS Document 11 Entered on FLSD Docket 10/28/2020 Page 2 of 5




 again resulted in the foreclosure sale being cancelled. (ECF No. 6, at 2.) As with
 the first bankruptcy petition, this bankruptcy petition was dismissed with
 prejudice after Ms. Diaz failed to comply with filing requirements. (ECF No. 6, at
 2.)
         The foreclosure sale, now rescheduled a third time, was set to take place on
 May 29, 2019. (ECF No. 6, at 2.) The day of the foreclosure sale, the Defendant
 filed a notice of removal, removing the case to the United States District Court for
 the Southern District of Florida. The matter was assigned to District Judge Marcia
 G. Cooke, and after holding a motion hearing, on December 11, 2019, Judge Cooke
 granted the Plaintiff’s motion and remanded this matter back to state court. (ECF
 No. 6-7, at 1.)
         Upon the Plaintiff’s motion, the state court re-set the foreclosure sale for a
 fourth time, which was now scheduled to take place on February 12, 2020. (ECF
 No. 6, at 3.) The day before the foreclosure sale, the Defendant filed yet another
 petition for bankruptcy which resulted in the foreclosure sale being cancelled.
 (ECF No. 6, at 3.) This bankruptcy, like the others, was dismissed with prejudice
 after the Defendant failed to comply with filing requirements. (ECF No. 6, at 3.)
          The foreclosure sale was now re-set a fifth time and scheduled to take place
 on October 21, 2020. On October 19, 2020, the Defendant, once again, filed a
 notice of removal which was essentially identical to his first notice of removal.
 (ECF No. 6, at 3-4; see ECF Nos. 6-4, 6-9). This time, the instant matter was
 assigned to District Judge Cecilia M. Altonaga. That same day, Judge Altonaga
 sua sponte found the Defendant “fail[ed] to provide a valid basis for removal” and
 ordered that the case be remanded to state Court. (ECF No. 6-10, at 1-2.)
         The very next day, one day before the foreclosure sale was to take place, on
 October 20, 2020, the Defendant filed yet another notice of removal. (ECF No. 1.)
 The matter was assigned to this Court. The notice of removal was identical to the
 prior two in all respects, except it added in handwriting an additional basis for
 relief from final judgment, which was “violation of constitucion [sic] rights.”
         The Plaintiff alleges that removal notwithstanding, the foreclosure sale went
 forward on October 21, 2020 where the Plaintiff purchased the foreclosed upon
 property. (ECF No. 4.) The Plaintiff, however, claims that the sale is void under 28
 U.S.C. § 1446(d) because the state court lost all jurisdiction over the case when
 the Defendant filed his notice of removal.

  II.   Standard
        Federal courts are obligated to conduct a preliminary examination of the
 record to determine that jurisdiction exists. Kelly v. Harris, 331 F.3d 817, 819
 (11th Cir. 2003). A civil action may be removed from state court to federal district
 court if the action is within the original jurisdiction of the federal court. 28 U.S.C.
Case 1:20-cv-24306-RNS Document 11 Entered on FLSD Docket 10/28/2020 Page 3 of 5




 § 1441(a). Original jurisdiction exists when a civil action raises a federal question,
 or where the action is between citizens of different states and the amount in
 controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332. A party seeking to
 invoke a federal court’s diversity jurisdiction must allege facts that show that
 federal-subject-matter jurisdiction exists. Travaglio v. Am. Express Co., 735 F.3d
 1266, 1268 (11th Cir. 2013). Moreover, when removing an action, the removing
 party must provide a “short and plain statement of the grounds for removal,
 together with a copy of all process, pleadings, and orders served upon such
 defendant.” 28 U.S.C. § 1446(a). The notice of removal must also be timely filed
 with the Court, pursuant to 28 U.S.C. § 1446(b).

 III.   Analysis
          A. Basis for removal
         In reviewing the record, the Court finds it lacks subject matter jurisdiction
 over this matter, consistent with the findings of Judge Cooke and Judge Altonaga.
 The Defendant has failed to show that the Court has diversity jurisdiction
 pursuant to 28 U.S.C. § 1332 or federal question jurisdiction pursuant to 28
 U.S.C. § 1331. Reading the Defendant’s notice of removal in the light most
 charitable to the Defendant, it appears the Defendant tried to invoke this Court’s
 federal question jurisdiction by alleging “violation of constitucion [sic] rights,” but
 that threadbare allegation is woefully deficient. For instance, the Defendant fails
 to indicate if he is alleging a violation of rights under the United States
 Constitution or the Florida Constitution. It is the Defendant’s burden to prove to
 this Court that it has jurisdiction over the instant proceeding.
         Just as “a plaintiff bringing an original action is bound to assert
 jurisdictional bases under Rule 8(a), a removing defendant must also allege the
 factual bases for federal jurisdiction in its notice of removal under § 1446(a).”
 Gonzalez v. United States Ctr. for SafeSport, 374 F. Supp. 3d 1284, 1296 (S.D. Fla.
 2019) (Scola, J.) (quoting Lowery v. Ala. Power Co., 483 F.3d 1184, 1215 (11th Cir.
 2007)). The standard “Rule 8 announces does not require detailed factual
 allegations, but it demands more than an unadorned, the-defendant-unlawfully-
 harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation
 omitted). The removing party must articulate “enough facts to state a claim to
 relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
 (2007). “A claim has facial plausibility when the plaintiff pleads factual content
 that allows the court to draw the reasonable inference that the defendant is liable
 for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is
 not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility
 that a defendant has acted unlawfully.” Id. The Court finds that the Defendant’s
 statement alleging a “violation of constitucion [sic] rights” fails to plead a claim
Case 1:20-cv-24306-RNS Document 11 Entered on FLSD Docket 10/28/2020 Page 4 of 5




 that is plausible (it is unclear if such a claim is even possible under these facts)
 based upon the Defendant’s notice of removal. Accordingly, this Court has no
 jurisdiction over this matter.

          B. Timing of removal
         Even if this Court had jurisdiction under 28 U.S.C. § 1331, the Court would
 still find it necessary to remand the matter back to state Court as removal is
 untimely under 28 U.S.C. 1446(b). Had removal been properly alleged based on
 federal question jurisdiction, the Defendant would have been required to file his
 notice of removal within 30 days after being served, or by February 10, 2018.
 28 U.S.C. 1446(b). The Defendant failed to meet this deadline. Indeed, the “30-day
 limit for the filing of the removal petition is mandatory.” Wagner v. Oerlikon USA,
 Inc., No. 8:08-cv-140-T-23MAP, 2008 WL 2262041, at *1 (M.D. Fla. May 30, 2008).
 The Defendant’s notice of removal is also untimely.

 IV.   Conclusion
         The Court is troubled by the Defendant’s clear abuse of process. In reviewing
 the Plaintiff’s motion, the Defendant’s pattern of filing frivolous papers to overcome
 an otherwise seemingly valid foreclosure sale has become abundantly clear.
 Consistent with this decision and in light of the Defendant’s clear abuse of the
 removal process, it is ordered and adjudged that the Defendant may not remove
 this matter to federal court without first seeking leave of this Court and receiving
 express permission to do so. A request seeking leave to file a notice of removal
 must provide: 1) the basis for the Court’s subject matter jurisdiction; 2) whether
 the Defendant’s notice of removal is timely filed; and 3) all process, pleadings, and
 orders from the state court action. Any attempts to file a notice of removal without
 first receiving this Court’s permission shall be without effect.
         The Court reserves jurisdiction to determine whether the Plaintiff is entitled
 to recover certain attorney’s fees and costs. The Court refers the Plaintiff’s motion
 for attorney’s fees and costs (ECF No. 6) to United States Magistrate Judge
 Jonathan Goodman for a report and recommendations, consistent with 28 U.S.C.
 § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of the Local
 Magistrate Judge Rules.
         The Court directs the Clerk to administratively close this case and take all
 necessary steps to ensure the prompt remand of this matter and the transfer of
 this file back to the Circuit Court for the Eleventh Judicial Circuit in and for
 Miami-Dade County. The Court denies all pending motions as moot, as not
 properly before this Court. The Court also directs the Clerk to mail a copy of this
 order to the Defendant at the address listed below.
Case 1:20-cv-24306-RNS Document 11 Entered on FLSD Docket 10/28/2020 Page 5 of 5




       Done and ordered, at Miami, Florida, on October 27, 2020.

                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge

 Copies via U.S. mail to:
 Rigoberto Diaz, Jr.
 20904 S.W. 328th Street
 Homestead, FL 33030
